UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4293



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


KENNETH MAURICE MADDOX,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-04-185)


Submitted:   January 9, 2006                 Decided:   January 23, 2006


Before NIEMYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant.       Frank D.
Whitney, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Christine Witcover Dean, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, For Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth   Maurice   Maddox   pled    guilty   to   being   a   felon   in

possession of a firearm and was sentenced to 70 months in prison.

Maddox appeals, claiming that the district court’s sentence was

unreasonable and inconsistent with United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005), and that the district court

improperly considered Maddox’s prior North Carolina convictions

when applying section 2K2.1(a)(2) of the U.S. Sentencing Guidelines

Manual (2004).

     We affirm.    The district court was aware of the advisory

nature of the sentencing guidelines and imposed a sentence that was

reasonable under the circumstances of this case. Maddox’s argument

that the district court improperly used his prior North Carolina

convictions is foreclosed by our decision in United States v. Harp,

406 F.3d 242 (4th Cir. 2005).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED




                                    2